DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed.  The restriction requirement for Groups 1-4, as set forth in the Office Action mailed 11/4/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 5 and 8-9, directed to Groups 2-4, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claims 5 and 8-9 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
Regarding claim 6, Applicant contends that none of the cited references disclose controlling the pump such that the circulation flowing amount of the liquid in the circulation channel in the head chips is uniform, and specifically points out that “Tanaka describes its flow rate varying within a single head chip.  See Tanaka paragraphs 45-48, Figures 6A, 6B, 6C” (page 9 of remarks).  Examiner respectfully disagrees.
While Tanaka does teach adjusting the circulation flowing amount according to the width of the medium, as pointed out in the remarks, such a feature does not preclude Tanaka from also ensuring that the circulation flowing amount is uniform between the head chips.  In fact, Tanaka expressly teaches that, when recording on media that is fed in the manner shown by Figs. 6A-B, the circulation flowing amount should be equal (uniform) in the head chips across the length of the linehead (paragraphs 45-53).
	In light of the above, the subject matter of claim 6 remains unpatentable over the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. (US 2011/0026058 A1) in view of Suzuki (US 2011/0234671 A1) and Tanaka et al. (US 2013/0106929 A1).
Regarding claim 6:
	Rosati et al. disclose a liquid discharge apparatus comprising:
	a conveyor (at least vacuum platen 26) configured to convey a recording medium (media sheet 5/58) in a conveyance direction (paper feed axis 15: Figs. 2-3);
	a plurality of head chips (printhead modules 42-50) aligned in a width direction (direction 17) orthogonal to the conveyance direction (Fig. 3),
	wherein each of the head chips comprises: a manifold (shown in e.g. Fig. 28), a nozzle group comprising a plurality of nozzles (nozzles 271) communicating with the manifold (Figs. 27-28), and a plurality of actuators corresponding to the nozzle (paragraphs 4-5), each of the head chips configured to execute discharge drive wherein a liquid is discharged from a nozzle included in the nozzles in the discharge drive (paragraph 233);
	a circulation channel (at least return line 274), where the liquid circulates between the manifold and a tank (reservoir 70) containing the liquid through the circulation channel (Figs. 30, 32-33);
	a pump (pump 268) that is provided in the circulation channel for each of the head chips (Fig. 28 & paragraph 603-605); and
	a controller (supervising PCB: Fig. 39),
	wherien the head chips include:
		an end head chip (module 44 - corresponding to service module 222) facing an end of the recording medium in the width direction (Figs. 3, 23);
		a facing head chip (module 46 – corresponding to service module 224) adjacent to a first side of the end head chip in the width direction and facing the recording medium (Figs. 3, 23); and
		a non-facing head chip (module 42 – corresponding to service module 220) adjacent to a second side of the end head chip in the width direction and not facing the recording medium (Figs. 3, 23),
	wherein the end chip is changed depending on whether the recording medium is a first recording medium or a second recording medium, the first recording medium having a larger width than that of the second recording medium (paragraphs 13, 61-62, 558 & Figs. 22-23).
	Rosati et al. do not expressly disclose that each of the head chips is configured to execute non-discharge vibration drive, or that the controller is configured to make a frequency of the non-discharge vibration drive in the facing chip larger than a frequency of the non-discharge vibration drive in the non-facing head chip and configured to make the circulation flowing amount in the head chips uniform.
	However, Suzuki discloses a liquid discharge apparatus comprising:
	a plurality of head chips (at least actuator units 21) aligned in a width direction orthogonal to the conveyance direction (Fig. 2), wherein each of the head chips is configured to execute discharge drive (via “printing ejection signals”) and non-discharge vibration drive (via “recovery signals”), wherein a liquid is discharged from a nozzle included in the nozzles in the discharge drive (paragraph 38) and a meniscus of a nozzle included in the nozzles is vibrated without discharging the liquid from the nozzle in the non-discharge vibration drive (paragraph 38), and
	wherein a frequency of the non-discharge vibration drive (signal F2a) by an actuator in a facing head chip (in the “ejection region”) is larger than a frequency of the non-discharge vibration drive (signal F2b) by an actuator that is not a facing head chip (in the “non-ejection region”: Figs. 7-8), so that liquid viscosity around ejection openings may be restrained while providing power savings (paragraph 7).
	Further, Tanaka et al. disclose a liquid discharge apparatus that is able to diminish a difference in temperature and image density unevenness along head chips (paragraphs 11, 46) by controlling a pump (pumps 7, 8) such that, when a recording medium of varying widths is fed toward the head chips (Figs. 6A-B), the circulation flowing amount of liquid in a circulation channel in a plurality of head chips may be uniform (paragraphs 45-53 & Fig. 6A).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Rosati et al.’s apparatus such that a non-discharge vibration drive frequency in the facing head chip is larger than a non-discharge vibration drive frequency in the non-facing head chip, as taught by Suzuki.  It would have been further obvious to control circulation flowing amount in the manner taught by Tanaka et al., so as to reduce a temperature difference and image density unevenness along head chips.

Allowable Subject Matter
Claims 1, 3-5, and 7-11 are allowed.
	Please see page 7 of the Non-Final Office Action concerning reasons for allowance of these claims.
Claim 11 is also allowable because the prior art of record does not disclose or make obvious a liquid discharge apparatus comprising a controller configured to “make at least one of a circulation flowing amount of the liquid in the circulation channel in the facing head chip and a frequency of the non-discharge vibration drive by an actuator included int eh actuators in the facing head chip larger than at least one of a circulation flowing amount of the liquid in the circulation channel in the non-facing head chip and a frequency of the non-discharge vibration drive by an actuator included in the actuators in the non-facing head chip” and also configured to make a frequency of the non-discharge vibration drive in a first nozzle smaller than a frequency of the non-discharge vibration drive in a second nozzle, wherein the first nozzle is included in the nozzles and faces a space between a preceding cut sheet and a succeeding cut sheet conveyed next to the preceding cut sheet, the second nozzle is included in the nozzles and faces one of the preceding cut sheet and the succeeding cut sheet.”  It is this combination of limitations, in combination with the other features and limitations of claim 11, that makes this claim allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hibino (US 2011/0205273 A1) discloses performing non-discharge vibration drive (non-ejection driving) between sheets of paper during continuous recording (paragraph 105).  However, Hibino does not disclose performing non-discharge vibration drive in the specific situation required by independent claim 11.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853